DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In light of the amendments to the claims, the restriction has been withdrawn.  It is also noted that Figures 1-3 represent the only embodiment with non-rotational and rotational portions.  Each independent claim incorporates non-rotational and rotational portions making the claims directed towards the embodiment shown in Figures 1-3 only.  Therefore, the claims will be interpreted using Figure 1-3.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
The handle add-on, of claim 5;
One of the aggressive and safety configurations, of claims 12 and 13;
The structure allowing for a blade configuration to change, of claims 12 and 13;
The protrusions of claim 14 (if an item is important enough to claim, it is important enough to be labeled and discussed in the Detailed Desription);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference characters "7" and "15" have both been used to designate the same structure.
Reference characters "11", “9”, and "49" have both been used to designate the same structure.
Reference characters "31" and "13" have both been used to designate the same structure in Figure 3.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “13” has been used to designate both a bearing and a second bearing.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because:
In light of Figure 1 using 13 to represent two different structures, it is unclear which 13 is being shown in Figures 2 and 3.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In this case, the abstract utilizes the legal phraseology “comprises”.
The disclosure is objected to because of the following informalities:
Paragraphs [0015]-[0041] each are associated with a reference number.   There is no paragraph for reference number “49”.
It is unclear why paragraphs [0060]-[0071] do not utilize the reference numbers from the Figures.  There is a lot of confusion with the structures and the addition of like reference numbers may clear up some of that confusion.
Many of the names utilized have a function associated with the name but the specification does not provide any details on how the structures perform these functions.  For example, what make 31 a blade skid especially when neither 13 engages the blade?  What makes 26 associated with depth and how does it gauge depth?  What makes 9 non-rotational?  What makes 7 rotational?  Is either bearing 13 associated with the rotating?  How does 29 indicate?  How does 40 stop?  How does 41 guide? 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 12-14, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to claims 1 and 17 and the specification, the phrase “handle comprising a non-rotational portion” is unclear.  It is unclear what portion of the handle 11 represents the non-rotational portion.  The specification is not clear if the lower part of the handle is the non-rotational portion or if the entirety of 11 is non-rotational.  It is also unclear what defines 9 as non-rotational because the device as a whole can rotate.  If the user spins device 1 in a circle, 9 rotates with the rest of the device.  Is portion 9 only considered non-rotational with regards to rotational portion 7?  Figure 1 appears to show a single piece handle.  If this is the case, is the handle as a whole non-rotatable?  If the handle does not rotate as a whole, there is no non-rotatable portion.  If there is no non-rotatable portion, items 11 and 9 are different numbers for the same part as disclosed in the Drawing section above.  The handle should be listed as non-rotatable  instead of having a non-rotatable portion.  A clear explanation of the non-rotation/rotation with regards to items 9 and 7 are needed so it is clear how to interpret what can and cannot be considered “non-rotational”.  
With regards to claims 1 and 17 and the specification, the phrase “base…comprising a rotational portion” is unclear.  It is unclear what portion of the base is the rotational portion.  The specification is not clear what portion of the base rotates.  As written, a portion of the base rotates which means a portion of the base does not rotate which does not appear to be the case.  Figure 1 appears to show a single piece base.  If this is the case, does the base rotates as a whole?  If the base rotates as a whole, there is no rotatable portion.  If there is no rotatable portion, items 15 and 7 are different numbers for the same part as disclosed in the Drawing section above.  The base should be listed as a rotatable base instead of having a rotatable portion.  A clear explanation of the non-rotation/rotation with regards to items 9 and 7 are needed so it is clear how to interpret what can and cannot be considered “rotational”.  Also, it is believed that both bears 13 play a role in the rotation.  This needs to be explained as well.
With regards to claims 1, 8, and 17 and the specification, it is unclear what structure allows for the shaft to perform a holding of the blade function.  The specification does not appear to disclose 28 performs such a function.  Also, item 39 appears to be the only structure disclosed as performing the holding function and 39 is never disclosed as being in the shaft.  The shaft clearly receives the blade but it does not appear the shaft holds the blade.
With regards to claims 3 and 4 and the specification, it is unclear what the depth stop is or is doing and it is unclear what the depth gauge is or is doing in relation to the stop.  The specification fails to provide any insight what the structures labeled 26 and 40 have to do with the depth of anything.  What defines the depth?  In Figure 5b, there is both a stop and a gauge.  Both appear to be pointing at the same structure.  The Detailed Description needs to provide details of both the stop and gauge and what they have to do with depth.
With regards to claim 4 and the specification, claim 4 has been amended to disclose the base comprises a depth gauge which is unclear if this limitation is supported or not.  The specification discloses both a depth stop and a depth gauge and does not give a detailed description of either.  Are the words “stop” and “gauge” interchangeable?  The depth stop is incorporated by the embodiment in Figures 4-5B but this embodiment does not appear to have rotatable or non-rotatable portions.  It is unclear what the stop structure 40 is in relation to the gauge structure 26 as Figure 5b appears to shown them as the same structure.  The issue of the stop/gauge is confusing because the Detailed Description of Figures 1-3 never says the stop/gauge and Figure 2 even has no cross-hatching on 26 while the base does have cross-hatching.  However, in light of the base shown in Figure 1, it is believed that the gauge does make up part of the base.  The specification needs to better explain the stop/gauge in relation to the base.
With regards to claim 5 and the specification, it is unclear what structure represents the add-on.  Figure 6 lists item 49 as the add-on but 49 is clearly pointing at the same structure labeled 11 in Figure 1.  There is nothing in Figure 6 that correspond with structures listed in the specification so it is unclear what a handle add-on can and cannot be.
With regards to claims 12 and 13 and the specification, the blade is shown in Figure 5b in one of the configurations.  The specification discloses these configurations but fails to provide any insight on how different blade configurations can be achieved.
With regards to claims 19 and 20 and the specification, it is unclear what makes a force a dragging force and what makes a force a rudder force.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8, 12-14, and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, the phrase “A device for material cutting” is unclear.  It is unclear what structure allows for the device to cut a material.  As currently written, there is no blade or a structural limitation representing a cutting structure claimed.  Without a structure capable of cutting, the material function is not able to take place.
With regards to claims 1 and 17, the phrase “handle comprising a non-rotational portion” is unclear.  It is unclear what portion of the handle 11 represents the non-rotational portion.  The specification is not clear if that lower part of the handle is the non-rotational portion or if the entirety of 11 is non-rotational.  It is also unclear what defines 9 as non-rotational because the device as a whole can rotate.  If the user spins device 1 in a circle, 9 rotates with the rest of the device.  Is portion 9 only considered non-rotational with regards to rotational portion 7?  A clear explanation of the non-rotation/rotation with regards to items 9 and 7 are needed so it is clear how to interpret what can and cannot be considered “non-rotational”.
With regards to claims 1 and 17, the phrase “non-rotational portion at a proximal end” is unclear.  Proximal end of what?  As written, the non-rotational portion is at a proximal end of the handle which does not match what is disclosed in the specification.  The specification discloses the handle is at a proximal end of the device.  This limitation needs to be amended to match the specification.  Claims 1 and 17 have the same issue with “rotational portion at a distal end”.
With regards to claims 1 and 17, the phrase “base…comprising a rotational portion” is unclear.  It is unclear what portion of the base is the rotational portion.  The specification is not clear what portion of the base rotates.  As written, a portion of the base rotates which means a portion of the base does not rotate which does not appear to be the case.  Figure 1 appears to show a single piece base.  If this is the case, does the base rotates as a whole?  If the base rotates as a whole, there is no rotatable portion.  If there is no rotatable portion, items 15 and 7 are different numbers for the same part as disclosed in the Drawing section above.  The base should be listed as a rotatable base instead of having a rotatable portion.  A clear explanation of the non-rotation/rotation with regards to items 9 and 7 are needed so it is clear how to interpret what can and cannot be considered “rotational”.    
With regards to claims 1 and 17, the phrase “blade shaft suitable to hold a blade” is unclear.  It is unclear what can and cannot be considered suitable.  The word “suitable” should be replaced with “configured”.
With regards to claims 1, 8, and 17, it is unclear what structure allows for the shaft to perform a holding of the blade function.  The specification does not appear to disclose 28 performs such a function.  Also, item 39 appears to be the only structure disclosed as perform the holding function and 39 is never disclosed as being in the shaft.
With regards to claims 1 and 17, the phrase “base rotates independently from the handle” is unclear.  What structure allows for the base to rotate?  Earlier in the claim, the base is disclosed as having a rotational portion.  This portion may rotate but there does not appear to be support for the base as a whole to rotate. 
With regards to claim 3, it is unclear what structure defines the stop in the device with non-rotatable and rotatable portions.  There does not appear to be support for the embodiment of Figures 1-3 to incorporate this stop structure and there is no support the embodiment of Figures 4-5b having the stop can have non-rotatable and rotatable portions.
With regards to claim 4, it is unclear what structure allows for the gauge to be part of the base.  The specification never discloses the base has the gauge. 
With regards to claim 5, it is unclear what structure represents the add-on.  Can a person’s finger be an add-on?  It is also unclear what structure allows for the add-on to be comprised by the device.  The add-on must engage one of the previously disclosed structures in order to be comprised by the device.
 With regards to claim 6, it is unclear what structure represents the accessory.  It is unclear what can and cannot be considered an accessory.  Can a person’s finger be an accessory?  It is also unclear what structure allows for the accessory to be comprised by the device.  The accessory must engage one of the previously disclosed structures in order to be comprised by the device.
With regards to claim 7, it is unclear what can and cannot be considered a character.
With regards to claims 12 and 13, what structure allows for the blade to achieve either one of the configurations. 
With regards to claim 14, the phrase “reduce friction and to ease movement” is indefinite in that these limitations are dependent upon the work piece.  The work piece is an indefinite intended use and is capable of being a material where the friction may not be reduced to make movement easy.
With regards to claim 17, the phrase “surface suitable to be cut” is unclear.  It is unclear what makes a surface suitable?  There are very hard materials that are suitable to be cut but are not able to be cut by the blade of the instant invention.  The word “suitable” should be deleted.
With regards to claim 17, the “applying a force” step and the “facilitating movement” step are unclear.  As written, a force is applied and separately movement is facilitated which is not supported.  The steps need to be combined because the force apply facilitates the movement.  
With regards to claim 17, the claimed device does not incorporate blade or a structural limitation representing a cutting structure.  If the device does not have a cutting structure, how is the cutting step performed?
With regards to claims 19 and 20, it is unclear what makes a force a dragging force and what makes a force a rudder force.    
Claims
It is to be noted that claims 1-8, 12-14, and 17-20 have not been rejected over prior art.  It may or may not be readable over the prior art but allowability cannot be determined at this time in view of the issues under 35 USC § 112.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
13 July 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724